Name: Commission Regulation (EC) NoÃ 219/2006 of 8 February 2006 opening and providing for the administration of the tariff quota for bananas falling under CN code 08030019 originating in ACP countries for the period 1 March to 31 December 2006
 Type: Regulation
 Subject Matter: plant product;  international trade;  tariff policy;  economic geography;  trade
 Date Published: nan

 9.2.2006 EN Official Journal of the European Union L 38/22 COMMISSION REGULATION (EC) No 219/2006 of 8 February 2006 opening and providing for the administration of the tariff quota for bananas falling under CN code 0803 00 19 originating in ACP countries for the period 1 March to 31 December 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1964/2005 of 29 November 2005 on the tariff rates for bananas (1), and in particular Article 2 thereof, Whereas: (1) Article 1(2) of Regulation (EC) No 1964/2005 provides that each year from 1 January, with effect from 1 January 2006, an autonomous tariff quota of 775 000 tonnes net weight subject to a zero-duty rate is to be opened for imports of bananas under CN code 0803 00 19 originating in ACP countries. (2) Commission Regulation (EC) No 2015/2005 of 9 December 2005 on imports during January and February 2006 of bananas originating in ACP countries under the tariff quota opened by Council Regulation (EC) No 1964/2005 on the tariff rates for bananas (2), adopts the interim measures needed to ensure Community market supplies and continuity of trade with the ACP countries and to avoid disruptions of trade flows during those two months. To that end, an overall amount of 160 000 tonnes has been made available for the purpose of issuing import licences under that tariff quota. (3) The tariff quota provided for by Regulation (EC) No 1964/2005 for 2006 should therefore be opened and the provisions for its administration laid down for the period 1 March to 31 December 2006. (4) As is the case for non-preferential imports, a method of administering the tariff quota should be adopted so as to favour international trade and smoother trade flows. The most appropriate method for this purpose would be that using the quota by chronological order of acceptance of the declarations of release for free circulation (the first come, first served method). Nevertheless, in order to ensure continuity of trade with ACP countries and, therefore, satisfactory supplies for the Community market while avoiding disturbances in trade flows, part of the tariff quota should for the time being be reserved for operators who supplied the Community with ACP bananas under the import arrangements previously in force. (5) Provision should therefore be made for a total quantity of 146 850 tonnes of the tariff quota to be reserved for the operators who actually imported bananas originating in ACP countries into the Community during 2005. That proportion of the tariff quota should be administered by means of import licences issued to each operator in proportion to the quantities released for free circulation during 2005. (6) In view of the quantities available, a ceiling should be set for the licence application which each operator may lodge for the period 1 March to 31 December 2006. (7) Access to the rest of the tariff quota should be open to all operators established in the Community on a first come, first served basis in accordance with Articles 308a, 308b and 308c of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3). (8) As a result of the entry into force of the common customs tariff rate for bananas established by Regulation (EC) No 1964/2005, the import tariff quota arrangements established by Title IV of Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (4) ceased applying on 31 December 2005 as provided for in Article 16(1) of that Regulation. The rules for administering tariff quotas provided for in Title IV of Regulation (EEC) No 404/93, adopted by Commission Regulation (EC) No 896/2001 (5) are therefore null and void. (9) For reasons of clarity and legal certainty, Regulation (EC) No 896/2001 should therefore be repealed. Nevertheless, some of its provisions should remain in force, particularly as regards the communication of information by the Member States which has been found useful for the purposes of administering the imports under this Regulation. (10) This Regulation should enter into force immediately in order to enable licence applications to be lodged in time. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject The zero-duty tariff quota for the import of bananas falling under CN code 0803 00 19 originating in ACP countries provided for in Article 1(2) of Regulation (EC) No 1964/2005 is hereby opened for the period 1 March to 31 December 2006. Article 2 Available quantities The quantities available under the tariff quota are set at 615 000 tonnes, of which: (a) 146 850 tonnes is to be administered in accordance with Chapter II and have the serial number 09.4164. (b) 468 150 tonnes is to be administered in accordance with Chapter III and have the serial numbers: 09.1638, 09.1639, 09.1640, 09.1642 and 09.1644. CHAPTER II IMPORTS OF THE QUANTITIES PROVIDED FOR IN ARTICLE 2(A) Article 3 Import licences 1. All imports under the quantity referred to in Article 2(a) shall be subject to the lodging of an import licence issued in accordance with the provisions of this Chapter. 2. Commission Regulation (EC) No 1291/2000 (6) shall be applicable, with the exception of Article 8(4) and (5), subject to the provisions of this Regulation. Article 4 Lodging licence applications 1. Economic operators established in the Community who actually imported bananas originating in ACP countries into the Community in 2005 shall be entitled to lodge import licence applications. 2. The quantities applied for by each operator may not exceed 40 % of the quantities of bananas originating in ACP countries which he released for free circulation in the Community during 2005. 3. Import licence applications must be lodged by each operator on 15 and 16 February 2006 with the competent authorities of the Member State which issued him in 2005 with the import licences for the quantities referred to in paragraph 2. The competent authorities shall be those listed in the Annex to Regulation (EC) No 896/2001. 4. Licence applications shall be accompanied by a copy of the licence(s) used in 2005 to import bananas originating in ACP countries, duly endorsed, and the documents proving the ACP origin of the quantities under those licences, and the proof of lodging of a security in accordance with Title III of Commission Regulation (EEC) No 2220/85 (7). The security shall be EUR 150 per tonne. 5. Applications not lodged in accordance with this Article shall not be admissible. 6. Box 20 of licence applications and licences shall contain the entry licence under Chapter II of Regulation (EC) No 219/2006. Article 5 Issuing of licences 1. Member States shall notify the Commission not later than 21 February 2006 of the total quantity for which admissible licence applications have been lodged. 2. If the quantities applied for exceed the quantity referred to in Article 2(a) the Commission shall, not later than 24 February 2006, set a reduction coefficient to be applied to each application. 3. The competent authorities shall issue the import licences from 27 February 2006, where appropriate applying the reduction coefficient referred to in paragraph 2. 4. Where, if a reduction coefficient is applied, a licence is issued for a quantity less than that applied for, the security referred to in Article 4(4) shall be released without delay for the quantity not awarded. Article 6 Period of validity of licences and Member State notifications 1. The import licences issued in accordance with Article 5(3) shall be valid from 1 March to 31 December 2006. 2. From April 2006 to January 2007 inclusive, Member States shall notify the Commission, not later than the 15th of each month, of the quantities of bananas imported during the preceding month on the basis of licences issued in accordance with Article 5(3). CHAPTER III IMPORTS OF THE QUANTITIES PROVIDED FOR IN ARTICLE 2(B) Article 7 Administration 1. The quantity provided for in Article 2(b) shall be divided into five tranches, each of 93 630 tonnes, as follows: Serial number Quota period 09.1638 1 March to 30 April 09.1639 1 May to 30 June 09.1640 1 July to 31 August 09.1642 1 September to 31 October 09.1644 1 November to 31 December 2. The tranches provided for in paragraph 1 shall be administered in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. CHAPTER IV FINAL PROVISIONS Article 8 Repeal Regulation (EC) No 896/2001 is hereby repealed. However, Articles 21, 26 and 27 of and the annex to that Regulation shall remain applicable to imports under this Regulation. Article 9 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 316, 2.12.2005, p. 1. (2) OJ L 324, 10.12.2005, p. 5. (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 883/2005 (OJ L 148, 11.6.2005, p. 5). (4) OJ L 47, 25.2.1993, p. 1. Regulation as last amended by the 2003 Act of Accession. (5) OJ L 126, 8.5.2001, p. 6. Regulation as last amended by Regulation (EC) No 838/2004 (OJ L 127, 29.4.2004, p. 52). (6) OJ L 152, 24.6.2000, p. 1. (7) OJ L 205, 3.8.1985, p. 5.